UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7431



BENJAMIN F. SALLEE, JR.,

                                              Plaintiff - Appellant,

          versus


CORRECTIONAL OFFICER JOYNER; CORRECTIONAL OF-
FICER COCKRAN; LIEUTENANT WELLS; CORRECTIONAL
OFFICER BANKS; CORRECTIONAL OFFICER BRADFORD,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-98-5-2)


Submitted:   May 25, 1999                    Decided:   May 28, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Benjamin F. Sallee, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

   Benjamin F. Sallee, Jr. appeals from the district court’s order

dismissing without prejudice his civil rights action. The district

court’s dismissal is not appealable.     See Domino Sugar Corp. v.

Sugar Workers’ Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993).    A dismissal without prejudice could be final if “no

amendment [to the complaint] could cure defects in the plaintiff's

case.”   Id. at 1067.   In ascertaining whether a dismissal without

prejudice is reviewable in this court, the court must determine

“whether the plaintiff could save his action by merely amending the

complaint.”   Id. at 1066-67.   Appellant could refile his complaint

if he particularized his claims as ordered by the district court.

We therefore dismiss the appeal for lack of jurisdiction, because

we find the dismissal without prejudice of the complaint is not

appealable.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                  2